Citation Nr: 0907690	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
hypertensive vascular disease.

2. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
diabetes mellitus, claimed as due to exposure to herbicides.

3. Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in March 2005 
and June 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  

In January 2009, the Veteran testified at a hearing before 
the undersigned, via videoconference.  A transcript of the 
hearing is associated with the claims file.  Subsequent to 
this hearing, the Veteran submitted additional evidence 
consisting of a personal statement and internet articles 
relating to chemical contamination at The Savanna Army Depot, 
where he was stationed.  See 38 C.F.R. § 20.1304 (2008).  The 
Board notes that the Veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

Although it appears that the RO reopened the Veteran's 
previously disallowed claims of entitlement to service 
connection for hypertension and diabetes mellitus in a 
November 2007 supplemental statement of the case (SSOC) and 
readjudicated the claims on the merits, the Board notes that 
it is not bound by such decision.  Rather, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).


FINDINGS OF FACT

1. In a final rating decision issued in March 2004, the RO 
denied a claim to reopen a previously denied claim of 
entitlement to service connection for hypertensive vascular 
disease and a claim of entitlement to service connection for 
diabetes mellitus.

2. Evidence added to the record since the prior final denial 
in March 2004 is, to some extent, neither cumulative nor 
redundant of the evidence of record at that time, but does 
not raise a reasonable possibility of substantiating the 
claims of entitlement to service connection for hypertensive 
vascular disease and diabetes mellitus.

3.  Service connection is not in effect for any disability.

4. The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1. The March 2004 rating decision is final; new and material 
evidence has not been received to reopen the claims of 
entitlement to service connection for hypertensive vascular 
disease.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

2. The March 2004 rating decision is final; new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for diabetes mellitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3. The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   Additionally, in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  Further, for claims requiring new and material 
evidence, the Veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in November 2004 with respect to his TDIU 
claim and in September 2005 with respect to his new and 
material claims, prior to the initial unfavorable AOJ 
decisions issued in March 2005 and June 2006.  An additional 
letter was sent in April 2006 that was relevant to the new 
and material claims.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notices issued in November 2004 and 
September 2005 informed the Veteran of how VA would assist 
him in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  Additionally, the 
November 2004 letter provided information on the evidence 
necessary to establish a TDIU rating, and the September 2005 
letter advised him of the type of evidence necessary to 
establish service connection and what is considered new and 
material evidence.  This letter also advised him that the 
claim of entitlement to service connection for hypertensive 
vascular disease had been previously denied due to the lack 
of evidence of hypertension in service and that the service 
connection claim for diabetes mellitus had been previously 
denied as the evidence failed to show service in Vietnam or 
exposure to herbicides, in accordance with Kent.

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter provided notice as to disability ratings 
and effective dates.  The Board acknowledges the defective 
timing of this notice, but finds no prejudice to the Veteran 
as a result.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  As the Board herein concludes that the 
preponderance of the evidence is against the Veteran's 
claims, all questions as to the assignment of disability 
ratings and effective dates are rendered moot.  Therefore, 
the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial 
adjudications of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the report of a February 
1983 VA examination were reviewed by both the AOJ and the 
Board in connection with adjudication of his claims.  The 
Veteran has not identified any additional, relevant records 
that VA needs to obtain for an equitable disposition of the 
claims. 

With respect to the duty to provide a VA examination if 
necessary, the Board notes that this duty does not attach 
until new and material evidence has been received sufficient 
to reopen the service connection claims.  38 C.F.R. § 3.159 
(2008).  As for the claim for a TDIU rating, as discussed 
below, service connection is not in effect for any 
disabilities.  Therefore, a VA examination to determine 
whether the Veteran is unemployable due to his disabilities 
is unnecessary.  In light of the above, the Board concludes 
that the medical evidence of record is sufficient to 
adjudicate the Veteran's claims without further development 
and additional efforts to assist or notify the Veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claims. 




II. New and material evidence

The Veteran contends that he developed hypertensive vascular 
disease in service and that he has developed diabetes 
mellitus as a result of exposure to herbicides and other 
toxic chemicals in service.  Thus, he argues that service 
connection is warranted for these disorders.

In a March 2004 rating decision, the RO denied service 
connection for diabetes mellitus and reopening of a claim of 
entitlement to service connection for hypertensive vascular 
disease, which was previously denied by the RO in April 1983, 
June 2002, and June 2003 and the Board in December 1984.  The 
Veteran did not timely appeal this decision.  The next 
communication from the Veteran with regard to this claim was 
his April 2005 application to reopen his service connection 
claims for hypertensive vascular disease and diabetes 
mellitus, which is the subject of this appeal.  Thus, the 
March 2004 decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in April 2005; thus, 
the definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the prior denial in March 2004, the Veteran's 
service treatment records were of record, as well as post-
service VA treatment records demonstrating diagnoses of 
hypertension and diabetes mellitus.  Service connection for 
hypertension was denied at that time on the basis that new 
and material evidence had not been submitted showing that the 
Veteran's hypertension began in or was related to his 
military service.  Service connection for diabetes mellitus 
was denied on the basis that the record did not reflect 
service in Vietnam or exposure to herbicides from another 
source.
 
Since that time, additional post-service treatment evidence 
has been received demonstrating diagnoses of hypertension and 
diabetes mellitus, and the Veteran has also submitted various 
publications discussing the chemical contamination and clean-
up of the Savanna Army Depot, where he was stationed.  The 
Veteran also testified as to his service at the Savanna Army 
Depot and to how he believed he was exposed to herbicides.  
For the purposes of new and material evidence, VA does not 
question the Veteran's claims as to the mechanism by which he 
may have been exposed to toxins as a result of his military 
duties.  The crucial question is whether the evidence related 
to the toxins to which he would have been exposed constitutes 
new and material evidence.

Initially, the Board finds that the additional treatment 
evidence is neither new nor material as the record already 
established that the Veteran had diagnoses of hypertension 
and diabetes mellitus as of the March 2004 decision.  None of 
the treatment evidence provides support for the Veteran's 
claims that he had hypertension in service.  However, in 
light of the Veteran's contentions with respect to his 
claimed herbicide exposure, the RO reviewed information from 
the Department of Defense (DOD) with respect to where 
herbicides were used or tested outside of the Republic of 
Vietnam, as well as information from CURR (Center for Unit 
Records Research, now the U.S. Army and Joint Services 
Records Research Center, JSRRC) as to whether the Veteran may 
have been exposed to herbicides at Savanna Army Depot.  The 
information from DOD and CURR provided no support for the 
Veteran's contentions.  Thus, the record still does not 
demonstrate that the Veteran was exposed to herbicides in 
service.  

Additionally, with regard to the Veteran's suggestion that he 
was exposed to other toxins and radioactive materials at 
Savanna Army Depot that could have resulted in his current 
diabetes mellitus, he has not submitted any competent medical 
evidence relating his diabetes mellitus to such toxins.  
Therefore, the publications discussing contamination and 
clean-up at the Savanna Army Depot, and the information from 
DOD and CURR with respect to the Veteran's claimed exposure 
to herbicides constitute new evidence as they were not in the 
claims file in March 2004 and are neither cumulative nor 
redundant of the evidence of record at that time.  However, 
even though new, this evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
Veteran's claim.    

Consequently, the only evidence in support of the Veteran's 
contentions that he was exposed to herbicides and other 
toxins, which resulted in his diabetes mellitus, and that he 
developed hypertension in service remains his own statements.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, lay 
assertions of medical causation cannot suffice as new and 
material evidence to reopen a claim.  Moray v. Brown, 5 Vet. 
App. 211 (1993).   

Therefore, the Board must conclude that the evidence added to 
the record since the March 2004 denial is, to some extent 
new, but not material, as it does not raise a reasonable 
possibility of substantiating the Veteran's claims of 
entitlement to service connection for hypertensive vascular 
disease and diabetes mellitus.  As such, the Board finds that 
the evidence received subsequent to the RO's March 2004 
decision does not meet the requirements to reopen the 
previously denied service connection claims.  Therefore, the 
claims to reopen previously denied claims seeking service 
connection for hypertensive vascular disease and DM are 
denied.

III. TDIU rating

The Veteran contends that he is rendered unemployable due to 
service-connected disabilities.  As such, he claims that he 
is entitled to a TDIU rating.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

"Substantially gainful employment" is not currently defined 
in VA regulations.  For a veteran to prevail on a claim based 
on unemployability, the record must reflect some factor which 
takes the claimant's case outside the norm for such a veteran 
and not just that the Veteran is unemployed or has difficulty 
finding employment.  Marginal employment is not substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 
C.F.R. § 4.16(a), marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  However, consideration shall be given in all 
claims to the nature of the employment and the reasons for 
termination.  Id. 

The Board notes that the Veteran is currently in receipt of 
nonservice-connected pension on the basis of multiple 
disabilities.  However, none of these disabilities has been 
found to be related to service.  Thus, the Veteran does not 
meet the threshold criteria for consideration of a TDIU 
rating.  Accordingly, the claim of entitlement to a TDIU 
rating must be denied.


IV. Conclusion 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claims to reopen previously denied 
claims of entitlement to service connection for hypertensive 
vascular disease and diabetes mellitus and entitlement to a 
TDIU rating.  Therefore, his claims must be denied. 


ORDER

New and material evidence not having been received, the claim 
to reopen a previously denied claim of entitlement to service 
connection for hypertensive vascular disease is denied.

New and material evidence not having been received, the claim 
to reopen a previously denied claim of entitlement to service 
connection for diabetes mellitus is denied.

Entitlement to a TDIU rating is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


